Citation Nr: 1627667	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  09-08 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and depression.

2.  Entitlement to service connection for headaches, to include as due to an acquired psychiatric disorder.

3.  Entitlement to service connection for a disability manifested by dizziness, to include as due to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  The Veteran's appeal was previously remanded in September 2011, and July 2014.

In July 2010, the Veteran testified at a Board hearing.  In June 2011, the Board notified the Veteran that the Veterans Law Judge who held the July 2010 Board hearing in this appeal is no longer employed by the Board.  The Veteran was offered the opportunity for another Board hearing before a different Veterans Law Judge, or to consider the appeal based on the evidence of record.  38 U.S.C.A. § 7107(c). The letter also advised the Veteran and his representative that the Board will assume that another hearing is not requested if a response was not received m 30 days.  No response to this letter has been received from either the Veteran or his representative.  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A current acquired psychiatric disability is not the result of a disease or injury in active service.

2.  Current headaches are not the result of a disease or injury in active service, and were not caused or aggravated by a service connected disability.

3.  Current dizziness is not the result of a disease or injury in active service.

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 11375107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  The criteria for establishing entitlement to service connection for headaches have not been met.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310(a) (2015).

3.  The criteria for establishing entitlement to service connection for dizziness have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duty to notify was satisfied by a letter sent in October 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Records from the Social Security Administration (SSA) have also been associated with the record.  Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

The prior remand instructions were substantially complied with for the Veteran's claim.  The July 2014 Board remand instructions stated the Veteran's personnel records and VA treatment records be updated, and if new records were associated with the record to obtain addendum medical opinions.  Updated records were associated with the Veteran's claims folder, and addendum opinions were obtained in May and July 2015 for the disabilities on appeal.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The July 2012 mental disorders Disability Benefits Questionnaire (DBQ), headaches DBQ, and ear conditions DBQ, along with the May and July 2014 addendum opinions are adequate, as the examination report shows that the examiners considered the Veteran's relevant medical/military/occupational history, reviewed relevant physical examinations with testing and provided reasoned analysis to support the medical opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2015).

To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must also provide reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.


Acquired Psychiatric Disorder 

Service connection for PTSD would require a diagnosis of that disorder in accordance with the Diagnostic and Statistical Manual of Mental Disorders (DSM IV or DSM V).  38 C.F.R. § 3.304(f).  Lay persons are not competent to make this diagnosis.  Young v. McDonald, 766 F.3d 1348, 1353 (Fed .Cir.2014).  The Veteran has undergone VA and non-VA examinations and evaluations, but mental health professionals have not found that the Veteran meets the criteria for a diagnosis of PTSD.  Absent this diagnosis, service connection cannot be granted for PTSD.

In July 2012 the Veteran underwent a VA mental disorders examination.  He was diagnosed with depressive disorder, not otherwise specified, and a personality disorder not otherwise specified.  An August 2013 medical report, indicates that the Veteran suffered from sadness, low mood, lack of motivation, fatigue, loss of appetite, and inability to sleep.

Personality disorders are not considered disabilities for which compensation is payable.  38 C.F.R. § 3.303(c).  However, the diagnosis of depressive disorder fulfills the current disability requirement, and the first element of service connection for a psychiatric disability other than PTSD is satisfied.

The Veteran contends that while in the Coast Guard he had a traumatic experience in which he nearly fell off a boat in the middle of winter.  He points to his periods of AWOL as evidence that he had trouble dealing with the stress of the incident.  

The service treatment records (STRs) show that in October 1979 the Veteran was seen for a psychiatric evaluation due to the Veteran's demands to be released by the Coast Guard.  A January 1980 notation indicates that the Veteran was seen again for another evaluation after his continued absences without leave (AWOL).  The January 1980 note indicates that in October 1979 a recommendation for administrative discharge was made based on the Veteran's personality disorder.  The medical staff noted that the Veteran was coherent, with no evidence of any thought or mood disorder and he was deemed psychiatrically fit to remain in-service.  

The Veteran's report of a traumatic experience in the Coast Guard fulfills the second element of service connection for an acquired psychiatric disability other than PTSD, namely an in-service injury.      

The evidence, however, does not show a nexus between the in-service injury and a current acquired psychiatric disability.  At the examination, the Veteran reported that he was discharged from service due to a personality disorder and that he received no post service treatment until 2003, when he was seen by VA.  The examiner noted examinations for the Social Security Administration wherein depression was attributed to a 1992 head injury without mention of any earlier history.  The examiner concluded that there was no evidence that that the Veteran's depressive disorder was related to, or exacerbated by, service.  The examiner specifically noted the lack of evidence of a mood disorder in the Coast Guard.  The examiner reviewed the Veteran's relevant social/marital/family history, occupational/education history, medication and treatment history, and noted the Veteran's current psychiatric symptoms.  The examiner specifically noted that the Veteran was involved in a practice maneuver where he almost fell overboard.

In a May 2015 an addendum opinion, the examiner reviewed the evidence of record, noted the Veteran's diagnosed personality disorder and stated that "it appears that the previous exam is still accurate; there is no evidence of depressive symptoms existing during his service, and therefore as [previously stated], it is less likely than not that his symptoms were caused or exacerbated by his military service." 

The July 2012 mental disorders examination and May 2015 addendum opinion are highly probative regarding whether the Veteran's depressed mood is related to service.  The examiner considered an accurate and complete history citing extensively to the Veteran's statements and other relevant evidence; provided a definitive opinion and supported that opinion with a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300   (2008).   

Moreover, the examiner's opinion is consistent with the Veteran's contemporaneous reports over the years.  At the examination the Veteran reported only a personality disorder in service and no treatment until arriving at VA in 2003.  SSA records show that psychiatric symptoms were reported only after a 1992 head injury and that a psychologist providing an evaluation for the SSA attributed the current disability to that injury and the in service psychiatric evaluations did not include reports of mood disturbance or anxiety.

The Veteran did testify at the hearing that he began to experience depression and anxiety in service after the incident in which he almost fell overboard.  This testimony is less probative than his contemporaneous reports and what he recently told the VA mental health professional who conducted his examination.  

The Veteran has also reported that his symptomatology includes hallucinations and other psychotic symptoms, as well as symptoms of PTSD, the Veteran did not meet the diagnostic criteria for any disability other than depressive mood, and personality disorder; and mental health professionals have never reported a psychosis.  

The Veteran's representative has argued that the findings of a personality disorder in service, establish that a psychiatric disability had its onset at that time.  As noted, VA regulations distinguish personality disorders from acquired psychiatric disabilities.  Hence the finding of a personality disorder would not also serve to show an acquired psychiatric disability.

Thus, the preponderance of the evidence is against service connection for an acquired psychiatric disability.  As such, reasonable doubt does not arise, and the claim must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).
      
Headaches

In July 2012 the Veteran underwent a headaches examination.  The Veteran was diagnosed as having post-traumatic headaches with a date of diagnosis of 1992.  The Veteran suffers from a current disability, and fulfills the first element of service connection.  The Veteran asserts that his traumatic experience in which he almost fell overboard caused his chronic headache disability.  As discussed above, the Board finds that the Veteran's consistent reporting of the incident credible, and therefore the Veteran fulfills the second element of service connection.     

His reports of headaches in service following the incident are not consistent with contemporaneous records and the Veteran's own statements made during evaluations for SSA in 1992 and 1993.  The Veteran does not appear to have ever reported headaches during service; and in the SSA records he is shown to have reported the onset of symptoms only after the 1992 injury.  Examiners at that time, consistent with the VA examiner, attributed the headaches to the 1992 injury.

The July 2012 headaches examination and July 2015 addendum are highly probative, as the examiner fully reviewed the file, cited to accurate and pertinent facts and provided support for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300   (2008).  The medical discussion also noted that emotional trauma has not been known to cause chronic headache disabilities, and the examiners both noted the Veteran's 1992 work injury as a likely etiology for his present condition.  Thus, the evidence of record shows that the Veteran's headache disability is not at least as likely as not related to service.    

In sum, all of the medical opinions are against a link between headaches and an in-service disease or injury.  The Veteran's reports are in toto against such a link.

At the hearing, the Veteran and his representative did not argue that the headaches were directly related to service; but that they were secondary to the claimed psychiatric disability.  Inasmuch as service connection has not been established for a psychiatric disability; secondary service connection is legally precluded.  Cf. 38 C.F.R. § 3.310; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dizziness

In July 2012 the Veteran underwent an ear conditions examination.  The Veteran was not diagnosed, nor was there a noted history of an ear or peripheral vestibular condition.  In report of the Veteran's medical history, the examiner noted that the Veteran reported dizziness occurring when he was having headaches, and that otherwise he did not experience dizziness or any other related symptoms or conditions.  The examiner referred to the headaches examination for further discussion of the Veteran's dizziness.  The Board further notes the July 2015 addendum opinion which discussed the Veteran's dizziness but failed to diagnose a disability.  

The evidence does not show that the Veteran had been diagnosed with a disability manifested by dizziness other than his post-traumatic headaches.  In fact, the evidence shows that the Veteran has reported dizziness in connection with his headaches.  The SSA records show that examiners associated the reported dizziness with the residuals of the 1992 injury.  His testimony and statements do not indicate that dizziness began in service.  Given his reports and the medical opinions, the evidence is against a link between a current disability and service.

Again, service connection could not be established on a secondary basis, because service connection has not been established for the claimed psychiatric disability.

As the preponderance of the evidence is against the claim, reasonable doubt does not arise.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression is denied.

Entitlement to service connection for headaches, to include as due to an acquired psychiatric disorder is denied.

Entitlement to service connection for a disability manifested by dizziness, to include as due to an acquired psychiatric disorder is denied.


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


